Opinion by
Judge Pryor:
In this case a motion for a nonsuit was sustained by the court below and the record has been brought to this court without all the -evidence. We know of no precedent that will authorize this court to, review the judgment below upon the testimony without having all the evidence embodied in the bill of exceptions. It may be argued that there is some testimony on the part of the plaintiff conducing to show negligence, and while there is, his own witness shows that there were not too many cars attached to the engine.
The pins fastening the cars together seem to have been such as were in ordinary use, and there is no proof to show that the company or any of its agents knew that the metal was defective. The only proof conducing to establish neglect is the statement of the appellant himself that the number of cars exceeded the number authorized by the schedule to be attached to one engine, *988thereby causing the severance of the cars and the breaking of the bolt; but when tliis testimony is heard the appellant then introduces a witness who proves a different state of fact, and what the other witness stated is a matter of conjecture only; but whatever the proof may have been, we are not authorized to pass upon the question without all the evidence, and therefore the judgment must be affirmed.

Whittaker & Parsons, for appellant.


Wm. Lindsay, for -appellee.